ORDER OF REMAND
GARY P. SULLIVAN, Chief Justice.
COMES NOW the Fort Peck Tribal Court of Appeals and issues the following:
On or about March 11, 1997 the Appellant by and through counsel, Berry C. Bighorn Sr. of the Fort Peck Tribal Courts Public Defender’s Office filed in this Court a Notice of Appeal/Interlocutory affecting case numbers 1342-96-10, 1343-96-10, 1344-96-10. Appellant appeals Tribal Court Order dated February 19, 1997 issued by the Honorable Abe Greybear granting a continuance to the Fort Peek Tribes.
The Appellant asserts that the defendant’s right to a speedy trial was violated by the issuance of the continuance. This Court held oral arguments on May 30, 1997 as it pertains to this Interlocutory appeal.
NOWTHEKEFORE, it is the order of this court that the lower court decision granting the continuance is hereby affirmed. The matter is hereby remanded to the Tribal Court for Further proceedings.